Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 30, 2015

The Court of Appeals hereby passes the following order:

A15A2408. MACKENZIE CONSTRUCTION, LLC v. DAMON CARVER.

      Mackenzie Construction, LLC filed a notice of appeal from the trial court’s
order compelling it to respond to interrogatories and to produce certain documents
for inspection by plaintiff’s counsel. We lack jurisdiction.
      The order that Mackenzie Construction, LLC wishes to appeal is interlocutory
in nature. See Johnson & Johnson v. Kaufman, 226 Ga. App. 77, 78 (485 Se2d 525)
(1997) (discovery orders generally are interlocutory and not directly appealable as
final judgments). “A party seeking appellate review from an interlocutory order must
follow the interlocutory application procedure . . . , which includes obtaining a
certificate of immediate review from the trial court.” Pace Constr. Corp. v. Northpark
Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994); see also OCGA § 5-6-34 (b).
Mackenzie Construction, LLC’s failure to follow the interlocutory appeal procedure
deprives us of jurisdiction over this appeal, which is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.